NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2292-15T4


MARIE SIX,

        Plaintiff-Respondent,

v.

FREDERICK SIX,

     Defendant-Appellant.
_________________________


              Submitted May 23, 2017 — Decided August 1, 2017

              Before Judges Koblitz and Mayer.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Burlington
              County, FM-03-1355-14.

              Law Offices of Robbins and Robbins LLP,
              attorneys for appellant (Aileen Gardner, on
              the brief).

              Michael   S.      Rothmel,      LLC,        attorney   for
              respondent.


PER CURIAM

        Defendant    appeals    from    the   partial       denial   of    his   post-

judgment      matrimonial     motion    seeking      to    recalculate     equitable
distribution.   The motion court sent the parties to mediate some

of the issues raised in the motion, rendering the January 22, 2016

order interlocutory.1

          Under Rule 2:2-3(a)(1), an appeal as of right
          may be taken to the Appellate Division only
          from a "final judgment."      To be a final
          judgment, an order generally must "dispose of
          all claims against all parties." S.N. Golden
          Estates, Inc. v. Cont'l Cas. Co.,    317 N.J.
          Super. 82, 87 (App. Div. 1998). "This rule,
          commonly referred to as the final judgment
          rule, reflects the view that 'piecemeal
          [appellate] reviews, ordinarily, are [an]
          anathema to our practice.'" Ibid. (quoting
          Frantzen v. Howard, 132 N.J. Super. 226, 227-
          28 (App. Div. 1975)).

          [Janicky v. Point Bay Fuel, Inc., 396 N.J.
          Super. 545, 549-50 (App. Div. 2007).]


In the interest of justice, however, we grant leave to appeal sua

sponte, Rule 2:4-4, and affirm the motion court's decision to

reform the Marital Settlement Agreement (MSA) with regard to two

issues only, substantially for the reasons expressed by the court.

     The parties divorced in 2015 after 28 years of marriage.      The

final judgment of divorce incorporated an MSA negotiated with the

assistance of counsel.    The MSA stated that defendant, Frederick

Six, had a "T. Rowe Price account with an agreed upon value of

$1,417,035.98, [a]pproximately $400,000 is pre-marital."           The


1
 After our request for a status of the proceeding, we were informed
that mediation was unsuccessful and neither party has sought a
further resolution from the motion court.
                             2                              A-2292-15T4
agreement states that plaintiff, Marie Six, "shall receive a total

sum of $627,673 from this account and [defendant] shall retain

$789,362.98."       The agreement also states that defendant would

retain his Roth IRA account valued at $248,220.                     The agreement

required    the    parties    to   divide    their   personal       property   and

household items and that plaintiff would return certain jewelry

to defendant in court.         The MSA also stated that defendant would

retain     his     pre-marital      AT&T     retirement      accounts     without

contribution to plaintiff.           The equitable distribution breakdown

of the MSA stated that the total value of the parties' assets is

$2,181,192.40,      with     $1,050,207.50     retained      by    plaintiff   and

$1,130,984.90 retained by defendant.

     Defendant filed a motion to vacate certain portions of the

MSA, asserting that the MSA contained mistakes. Defendant asserted

that the equitable distribution chart in the MSA erroneously

included $400,000 of exempt premarital funds in the T. Rowe Price

account valued at $1,417,035.98.               Defendant asserted that the

correct value of the T. Rowe Price account subject to equitable

distribution      should   have    been    $1,017,035.98.          Defendant   also

asserted    that    his    Roth    IRA    account   valued    at    $248,220   was

mistakenly double-counted because it was listed as a separate

asset from his T. Rowe Price account when in fact it was a part

of the T. Rowe Price account and was already included in its

                                    3                                     A-2292-15T4
$1,417,035.98 valuation.     Defendant also asserted that his pre-

marital AT&T stock valued at $50,306 was erroneously included in

the equitable distribution chart.       Defendant asserted that the

total   value   of   the   couples'   assets   subject   to   equitable

distribution was $1,482,610.572 and each party was to receive

$741,305.28.    Defendant also asserted that plaintiff retained

$120,000 in jewelry and collectibles that were not addressed in

the MSA, thus defendant was entitled to half the value, $60,000.

     The motion court issued an order granting in part and denying

in part defendant's motion.     The court wrote:

          The Court finds that a reformation of the
          Marital Settlement Agreement is appropriate as
          equity dictates.      Accordingly, the Court
          further finds that the AT&T stock is a
          premarital asset not subject to equitable
          distribution pursuant to paragraph 5 of
          article III. A. of the Marital Settlement
          Agreement. The Court does find that $400,000
          of the T. Rowe Price account is a premarital
          asset; however, this premarital asset has
          already   been   addressed   by  the   Marital
          Settlement Agreement and is included in the
          proceeds Defendant is to receive from the T.
          Rowe Price Account.    Accordingly, the Court
          does not find this amount to be at issue. The
          Court also finds that the Defendant's Roth IRA
          was double counted as it is included in the
          Defendant's T. Rowe Price Account. The entry
          entitled Husband's Roth IRA Account is hereby
          removed from the Six v. Six Equitable
          Distribution breakdown as said account is
          already included in Husband's T. Rowe Price
          Account. With respect to the AT&T stock and

2
  This excludes defendant's pre-marital T. Rowe Price funds, the
AT&T stock and the double-counted Roth IRA.
                            4                            A-2292-15T4
          the Husband's Roth IRA, these matters are
          hereby sent to Mediation . . . . The purpose
          of the Mediation is to determine what, if any,
          adjustments need to be made to the overall
          distribution of assets.

     The court denied defendant's request for an order requiring

plaintiff to pay him $60,000 for half of the value of the jewelry,

finding that the MSA "specifically and clearly addressed the

distribution of personal property."

     After   defendant   appealed,   the   motion   court   issued    a

supplemental opinion to its January 22 order on February 23, 2016.

In its supplemental opinion, the motion court stated:

          [T]he Court finds that the personal property
          was distributed in accordance with the intent
          of the parties and in accordance with the
          parties['] MSA.

          The second issue raised by Defendant relates
          to $400,000 of premarital funds. With respect
          to this issue, the MSA, in relevant part,
          states, "[h]usband has a T. Rowe [P]rice
          account with an agreed value of $1,417,035.98.
          Approximately $400,000 is premarital.       As
          such, Wife shall receive a total of $627,673
          from this amount and Husband shall retain
          $789,362.98."     Defendant claims that the
          $400,000 premarital asset should have been
          subtracted from the account and then the
          remaining amount, $1,017,035.98, would be
          subject to equitable distribution. The Court
          finds that other than Defendant's self-serving
          statement, there is no other evidence in
          support of his position and the Court will not
          modify the parties' MSA relative to this
          issue.    Marital settlements are generally
          upheld absent clear and convincing evidence
          of fraud or other compelling circumstances,
          such as mutual mistake, undue haste, pressure
                             5                                A-2292-15T4
            or    unseemly           conduct      in      settlement
            negotiations.

                   . . . .

            Furthermore, because the word "approximately"
            was used in describing the premarital amount
            rather than an exact amount that had to be
            subtracted from the T. Rowe Price account
            prior to equitable distribution, the Court
            concludes that Plaintiff was to receive the
            sum of $627,673 from the account regardless.

      Defendant argues that the motion court erred by denying his

request, pursuant to Rule 4:50-1(a) and (f), to vacate and reform

the MSA because the MSA contained mutual mistakes that result in

plaintiff   receiving      a    substantially    higher    proportion      of   the

parties' assets than she was entitled to.

      The motion court accepted two of defendant's claims.                  First,

the court accepted defendant's argument that the Roth IRA was

double-counted     on     the   equitable      distribution   chart,       thereby

overstating   the     value     of   the    parties'     assets    by    $248,220.

Secondly, the court accepted defendant's argument that despite the

parties' agreement that defendant's AT&T stock valued at $50,362

was   a   pre-marital      asset,     the    equitable    distribution       chart

erroneously added the value of the AT&T stock to the total value

of the parties' assets subject to equitable distribution.

      Defendant argues that the motion court erred, however, in not

accepting   that    the    equitable       distribution    chart    in    the   MSA

improperly included the full $1,417,035.98 value of the T. Rowe
                           6                            A-2292-15T4
Price account, incorrectly increasing the total value of the

parties' assets subject to equitable distribution by defendant's

immune $400,000.       Defendant contends that in reaching its decision

to deny defendant's application to vacate and reform portions of

the MSA relating to the T. Rowe Price account, the motion court

improperly considered documents from the parties' pre-divorce

mediation, contrary to N.J.R.E. 408.

      Defendant    further     contends         that       over   $120,000     worth    of

jewelry   and    collectibles        that       he    and    plaintiff       owned   were

mistakenly     excluded     from   the     MSA       and    retained   by    plaintiff.

Defendant argues that he is entitled to $60,000, a one-half share

of the value of the jewelry and collectibles.

      Plaintiff contends that during pre-divorce mediation, she

sought and defendant agreed to give her an extra $100,000 from his

T. Rowe Price account because defendant received the marital

residence, in which plaintiff had invested $150,000 of her pre-

marital inheritance.        Plaintiff asserts that this change was not

a   mistake,    "but   an   agreed       upon    change      during    the    course    of

negotiations." Plaintiff contends that the equitable distribution

chart was then executed by both parties, signifying their agreement

with the distribution of the T. Rowe Price account.

      Plaintiff further argues that no mistake was made with regard

to the jewelry and collectibles because the personal property

                                     7                                           A-2292-15T4
provision of the MSA distributed the jewelry and all other items

in the marital residence.

      Rule 4:50-1(a) and (f) allow the court to relieve a party

from a final judgment or order for mistake and for "any reason

justifying relief from the operation of the judgment or order."

"The motion to vacate a judgment under either R. 4:50-1(a) or (f)

'should be granted sparingly, and is addressed to the sound

discretion of the trial court, whose determinations will be left

undisturbed unless it results from a clear abuse of discretion.'"

Fineberg v. Fineberg, 309 N.J. Super. 205, 215 (App. Div. 1998)

(quoting Hous. Auth. of Town of Morristown v. Little, 135 N.J.
274, 293-84 (1994)).

      A spousal agreement is viewed with "a predisposition in favor

of its validity and enforceability."            Petersen v. Petersen, 85
N.J. 638, 642 (1981).     There is no legal or equitable basis to

reform   a   parties'   MSA    absent    unconscionability,     fraud,    or

overreaching in the negotiations of the MSA.           N.H. v. H.H., 418
N.J. Super. 262, 282 (App. Div. 2011).

      "Designed to balance the interests of finality of judgments

and   judiciary   efficiency   against    the   interest   of   equity   and

fairness, relief from judgments pursuant to R. 4:50-1(f) requires

proof of exceptional and compelling circumstances."             Harrington

v. Harrington, 281 N.J. Super. 39, 48 (App. Div.) (internal

                                8                                  A-2292-15T4
citations    omitted),      certif.      denied,    142 N.J. 455    (1995).

"Ordinarily, to establish the right to such relief, it must be

shown that enforcement of the order or judgment would be unjust,

oppressive or inequitable."            Ibid.

     N.J.R.E. 408 states:

            When a claim is disputed as to validity or
            amount, evidence of statements or conduct by
            parties or their attorneys in settlement
            negotiations, with or without a mediator
            present, including offers of compromise or any
            payment in settlement of a related claim,
            shall not be admissible to prove liability
            for, or invalidity of, or amount of the
            disputed claim. Such evidence shall not be
            excluded when offered for another purpose
            . . . .

     The    court    did    not   use    the   evidence   of   prior    proposed

settlements to prove liability or amount of a disputed claim, but

rather to rebut the allegation of a mutual mistake.                 The record

did not support a mutual mistake with regard to the jewelry and

collectibles    or    the    T.   Rowe    Price    account.      Defendant    was

represented by counsel during mediation and when the MSA and

equitable distribution charts were executed by both parties.                 Both

defendant and plaintiff endorsed each page of the MSA.                   At the

divorce hearing, defendant gave sworn testify that he agreed to

and understood the terms of the MSA and that he intended to be

bound by the MSA.      Defendant also testified that the MSA embodied

the entire agreement between the parties.

                                   9                                     A-2292-15T4
    The motion court did not abuse its discretion in its ruling,

nor did it violate N.J.R.E. 408 when it reviewed documents from

the settlement.

    Affirmed.




                          10                             A-2292-15T4